DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PATENT APPLICATION PUBLICATION NO. 2019/0376655, hereafter referred to as ‘Sburlan ‘655’. Sburlan ‘655 discloses a display system 10 for packaged beverages (fig. 1), comprising: a display rack 12 (fig. 1, para. # 21), comprising: a frame (100, 14); a first platform 200 arranged on the frame (para. #’s 35-36) and configured to support the packaged beverages (para. #’s 35-36); a second platform 200 (para. # 36, plurality of platforms fit in frame shelves or channels 14, 100, fig. 1) configured to support the packaged beverages (para # 35), wherein the second platform is arranged on the frame in a plane parallel to and spaced from a plane of the first platform (fig. 1); a first display device 300 arranged on the first platform (figures 1 and 4, para. #’s 35-36); a second display device 300 arranged on the second platform (fig. 1), wherein each of the first and second display devices comprises: a panel 302 (fig. 6, para. # 65) comprising a front end opposite a rear end (fig. 6), and a top surface configured to support the packaged beverages (figures 1 and 6 and para. #’s 35 and 65); and a light source 304 arranged on the panel (fig. 6, para. # 35) and beneath the packaged beverages for illuminating the packaged beverages (fig. 1, para. #’s 53 and 55).
Regarding claim 2, the display system of claim 1, wherein the first platform 200 comprises a channel 218 (fig. 4 and para. # 50) configured to receive the first display device 300 (figures 4 and 5a).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 10-16 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PATENT APPLICATION PUBLICATION NO. 2009/0021927, hereafter referred to as ‘Hall ‘927’.  Hall ‘927 discloses a display device (figures 1-4) for illuminating a packaged beverage, comprising: a panel (8 & 9) configured to support the packaged beverage (refrigerator would inherently support packaged beverages on its shelves where panel is located, figures 2-4, para. #’s 14 and 18), wherein the panel comprises a front end opposite a rear end (fig. 2), and a top surface having a plurality of transparent portions (para. # 16, figures 2-3, the rectangular shapes formed between 10 and 11 are transparent portions); a light source (9, 12) arranged within the panel (figures 2-4) for illuminating the packaged beverage arranged on the panel (para # 27, figures 2-4); and an end cap 13 comprising a front wall arranged at the front end of the panel (fig. 4).
Regarding claim 10, wherein the panel comprises a baseplate and a top plate (see fig. 4), wherein the top plate defines the top surface (top surface is the upper surface shown in fig 4.).

Regarding claim 11, wherein the light source 12 comprises a light guide (panel 8 acts as a light guide as light is introduced at one end, see para. # 23).
	Regarding claim 12, wherein the light source (9, 12) comprises a plurality of light emitting diodes 12 (para. numbers 27-28 and 30).
	Regarding claim 13, the display rack further comprises a power connector configured to place the display device in electrical connection with a power source (see paragraph numbers 30-31 where various types of power connectors can be used to connect display device to a power source).
Regarding claim 14, wherein the power connector comprises a spring-biased probe (para. # 31).
Regarding claim 15, Hall ‘927 discloses a display cabinet 1 for displaying a packaged beverage (refrigerator display cabinet would inherently hold packaged beverages), comprising: a housing (3, 4, fig. 1) defining a storage compartment configured to store the packaged beverage (fig. 1), wherein the storage compartment comprises a first side opposite a second side (fig. 1)  and a front end opposite a rear end (fig. 1); a shelf 2 arranged within the storage compartment and extending between the first side and the second side (fig. 1); and a display device (8, 9, 14) extending along the shelf at the front end of the storage compartment between the first side and the second side (figures 1-2), wherein the display device comprises: a panel comprising a front end opposite a rear end (figures 2-4), and a top surface having a plurality of transparent portions (top transparent rectangular portions between details 10 and 11, para. # 16), wherein the top surface is configured to support the packaged beverage (inherently packaged products are stored on refrigerator shelves); and a light source (9, 12) for illuminating the packaged beverage arranged within the panel (para. # 24, items on refrigerator shelves are illuminated).
	Regarding claim 16, the display cabinet further comprising an end cap 13 comprising a front wall arranged at the front end of the panel.
	Regarding claim 18, wherein the shelf comprises a channel 7 in which the display device is arranged (para. # 14).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sburlan ‘655’ in view of U.S. Patent No. 5,197,610, hereafter referred to as ‘Bustos ‘610.
Sburlan ‘655 discloses the claimed invention except for the teaching that the display cabinet includes a gravity dispenser arranged on the first platform, wherein the gravity dispenser comprises a base that is sloped.
Bustos ‘610 teaches a display 10 which includes a gravity dispenser (22-24) arranged on the first platform 15, wherein the gravity dispenser comprises a base 24 that is sloped (fig. 1).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the display cabinet of Sburlan ‘655 to include a gravity dispenser arranged on the first platform, wherein the gravity dispenser comprises a base that is sloped as taught by Bustos ‘810 in order to efficiently move the beverage forward in the display rack.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sburlan ‘655’ in view of U.S. Patent No. 6,464,089, hereafter referred to as ‘Rankin ‘089’.
Sburlan ‘655 discloses the claimed invention except for the teaching that the display cabinet includes a spring-driven dispenser arranged on the first plat form, wherein the spring-driven dispenser comprises a base and a tab driven by a spring.
Rankin ‘089 teaches a display (figures 1-2) which includes a spring-driven dispenser 10 arranged on the first platform 12, wherein the spring-driven dispenser comprises a base 14 and a tab 34 driven by a spring 20.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the display cabinet of Sburlan ‘655 to include a spring-driven dispenser arranged on the first plat form, wherein the spring-driven dispenser comprises a base and a tab driven by a spring as taught by Rankin ‘089 in order to efficiently move the beverage forward in the display rack.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sburlan ‘655’ in view of U.S. Patent No. 9,814,325, hereafter referred to as ‘Mendre ‘325’.
Sburlan ‘655 discloses the claimed invention except for the teaching that the first and second display devices are each in communication with a control unit configured to selectively illuminate the first and second display devices.
Mendre ‘325 teaches a display (100, 101) which includes first and second display devices are each in communication with a control unit configured to selectively illuminate the first and second display devices.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the display cabinet of Sburlan ‘655 so that the first and second display devices are each in communication with a control unit configured to selectively illuminate the first and second display devices as taught by Mendre ‘325 in order to efficiently control and illuminate selective areas in the display cabinet.

Allowable Subject Matter
Claims 3, 8-9, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875